DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/14/22.
The reply filed 06/14/22 affects the application 16/094,642 as follows:
1.     The declaration of Dr. Aharon M. Eyal, submitted by Applicants on 14 June 2022 under 37 CFR § 1.132, is acknowledged.
Claim 40 has been amended. Claim 42 has been canceled. 
Upon further concentration it was determined that a new ground(s) rejection should be made in order to more appropriately respond to Applicant’s claimed invention. Consequently, the rejections of the office action mailed 02/15/22 are withdrawn. 
Thus, the office action is made Non-Final. 

The new ground(s) rejections are set forth herein below. Claims 40, 43-44, 57, the invention of Group I is prosecuted by the examiner.  
Claims 45-56, 58, 59 are withdrawn from consideration.  

2.     The responsive is contained herein below.
Claims 40, 43-59 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 40, 43-44, 57 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 recites the phrase “terpene reaction product”. However, the claim is indefinite since it is unclear what compounds are encompassed and what reactions or transformations relative to terpene are encompassed. It should be noted that the specification provides non-limiting examples of “a compound that can be produced from a terpene” at paragraph 32, which appear to be the same as the examples of the terpene itself at paragraph 31. In other words, it is unclear or unknown what compounds are considered or not considered as being terpene reaction products.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 40, 43-44, 57 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,617,722 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,617,722 B2 are drawn to a therapeutic composition comprising (i) honey, (ii) at least one cannabinoid; (iii) optionally, at least two non-cannabinoid cannabis compounds, hydrogen peroxide, at least one food-approved antioxidant, glucose oxidase, and/or catalase (which are honey enzymes), (iv) water at a concentration of less than 26% by weight; (a) being homogeneous.  The concentration of cannabinoid in the composition is greater than 10 parts per million of total component parts present in the composition. 
The claims of the instant application are drawn to a therapeutic composition comprising: (i) water at a concentration in the range of up to 30% by weight; (ii) at least 30wt% glucose; (iii) at least 5 parts per million of a product of glucose oxidation selected from the group consisting of glucono-lactone, gluconic acid and combinations thereof; (iv) a cannabinoid selected from the group consisting of THC, THCa, CBD, CBDa and combinations thereof at a concentration in the range of from at least 0.1 parts per million (ppm) to less than 20,000 ppm by weight; (v) at least 1 part per million of a product of cannabinoid oxidation that can be produced from a same said cannabinoid selected from the group consisting of THC, THCa, CBD, CBDa and combinations thereof; (vi) a honey enzyme; optionally (vii) a terpene; optionally (viii) at least 1 parts per million terpene reaction product, and; optionally a product of terpene oxidation, wherein a glucose to glucose oxidation product weight/weight ratio is in the range of between 10 and 1000, wherein a glucose to cannabinoid weight/weight ratio is greater than 10, wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000, and wherein the composition is homogeneous.
Thus, the instant claims 40, 43-44, 57 are seen to be obvious over claims 1-13 of U.S. Patent No. 10,617,722 B2, because the glucose oxidation product and the cannabinoid oxidation product will be produced by the honey enzyme glucose oxidase, and the weight ratios will be obvious based on optimization of the concentration of the cannabinoid or the time over which the product stands due to the action of the glucose oxidase.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 43-44, 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avidov et al. (WO 2017013661 A1) in view of Clark (US 5,385,827).
Claim 40 is drawn to a therapeutic composition comprising: (i) water at a concentration in the range of up to 30% by weight; (ii) at least 30wt% glucose; (iii) at least 5 parts per million of a product of glucose oxidation selected from the group consisting of glucono-lactone, gluconic acid and combinations thereof; (iv) a cannabinoid selected from the group consisting of THC, THCa, CBD, CBDa and combinations thereof at a concentration in the range of from at least 0.1 parts per million (ppm) to less than 20,000 ppm by weight; (v) at least 1 part per million of a product of cannabinoid oxidation that can be produced from a same said cannabinoid selected from the group consisting of THC, THCa, CBD, CBDa and combinations thereof; (vi) a honey enzyme; optionally (vii) a terpene; optionally (viii) at least 1 parts per million terpene reaction product, and; optionally a product of terpene oxidation, wherein a glucose to glucose oxidation product weight/weight ratio is in the range of between 10 and 1000, wherein a glucose to cannabinoid weight/weight ratio is greater than 10, wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000, and wherein the composition is homogeneous.
Avidov et al. disclose a bee ingestible composition comprising a bee food base and THC and/or CBD, and methods of producing honey, honey obtainable by these methods and uses of same (see abstract). Furthermore, Avidov et al. disclose that water can be added to their composition and that the water, and that according to a specific embodiment, the water portion does not exceed 25 % (see page 19). Also, Avidov et al. disclose preparing a liquid mixture containing honey [ or glucose, beet sugar, honey substitutes, or treacle(molasses)] and water (e.g., two parts honey and one part water) is prepared. This means or suggests that glucose can be added to their composition (see page 20, lines 4-11). In addition, Avidiv et al. also disclose preparing a homogeneous composition (see page 20, line 11). Furthermore, Avidov et al. disclose According to an aspect of some embodiments of their invention there is provided honey comprising 5 ppm - 500 ppm THC and/or CBD (see page 4, lines 16-17). Also, Avidov et al. disclose preparations or composition comprising cannabinol (CBN) of level less than 10 ppm (mg/kg) (see page 29, lines 1-2). In addition, it should be noted that Avidov et al. disclose different compositions comprising different w/w % and ratios of THC and/or CBD, also of water and honey (see page 27, Table 1A and page 28, Table 1B). It should be noted that it is known that the cannabinols are cannabinoid reaction products of cannabinoid oxidation. Also, Avidov et al. disclose that their composition can be used to treat medical conditions such as pain associated with cancer and chemotherapy, depression and epileptic seizures (see page 5).
The difference between Applicant’s claimed composition and the composition of Avidov et al. is that Avidov et al. is do not explicitly disclose that their composition comprises a product of glucose oxidation, gluconic acid, nor a honey enzyme.
Clark discloses that it is well known in the art of beekeeping, that natural raw honey contains a very low concentration of the heat-labile enzyme, glucose oxidase, which, acting upon the dextrose (glucose) in the honey, has the interesting property of maintaining a very low, 33 parts per million, concentration of hydrogen peroxide in the honey. This peroxide, among other factors, prevents growth of pathogenic and degradative microorganisms in the honey (see col. 2, lines 55-63). Furthermore, Clark discloses that the glucose oxidase converts dextrose (glucose) to gluconic acid and hydrogen peroxide (see col. 2, line 65, the chemical reaction). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Avidov et al. and Clark to prepare Avidov et al.’s composition such as a food composition, nutraceutical composition or a medicinal composition such as to treat pain, comprising water, glucose, a cannabinoid such as THC and/or CBD, and a product of cannabinoid oxidation such as cannabinol (CBN), and honey, and to expect that the composition would also comprises the honey enzyme (glucose oxidase) and gluconic acid (a product of glucose oxidation), especially since Clark discloses that glucose oxidase is present in honey and gluconic acid (a product of glucose oxidation) is produced by to the action of glucose oxidase in the honey converting glucose to gluconic acid. 
One having ordinary skill in the art would have been motivated in view of Avidov et al. and Clark to prepare Avidov et al.’s composition such as a food composition, nutraceutical composition or a medicinal composition such as to treat pain, comprising water, glucose, a cannabinoid such as THC and/or CBD, and a product of cannabinoid oxidation such as cannabinol (CBN), and honey, and to expect that the composition would also comprises the honey enzyme (glucose oxidase) and gluconic acid (a product of glucose oxidation), especially since Clark discloses that glucose oxidase is present in honey and gluconic acid (a product of glucose oxidation) is produced by to the action of glucose oxidase in the honey converting glucose to gluconic acid. 
It should be noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avidov et al. to include a weigh/weight ratio in the range of between 10 and 1000 for the glucose to glucose reaction product, the cannabinoid to cannabinoid reaction product of greater than 10, and wherein a cannabinoid to product of cannabinoid oxidation weight/weight ratio is in the range of between 10 and 1000, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a specific chemical ratio and thereby create an improved or superior food or therapeutic composition.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Response to Arguments
Applicant's arguments and declaration with respect to claims 40, 43-44, 57 have been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623